Case 9:17-cv-81225-RNS Document 117 Entered on FLSD Docket 05/31/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:17-cv-81225-Scola/Matthewman

  KATHLEEN FORBES, et al.,

                          Plaintiffs,
            v.

  WAL-MART STORES, INC.,

                          Defendant.


   JOINT STIPULATION FOR DISMISSAL OF PLAINTIFF JUDITH DANNEMAN WITH
                               PREJUDICE

            COMES NOW, Plaintiff JUDITH DANNEMAN and Defendant WAL-MART STORES,

  INC. (“Walmart”) (collectively, the “Parties”), by and through undersigned counsel, pursuant to

  Fed. R. Civ. P. 41(1)(A)(ii), hereby jointly stipulate and agree to dismiss the above-styled case of

  Plaintiff Judith Danneman WITH PREJUDICE with each party to bear and be responsible for the

  payment of their respective costs, expenses, and attorneys’ fees incurred in connection with this

  action.

            Respectfully submitted this 30th day of May, 2019.




                                                    1
Case 9:17-cv-81225-RNS Document 117 Entered on FLSD Docket 05/31/2019 Page 2 of 4




  /s/ Cathleen A. Scott                         /s/
  Cathleen A. Scott                             Scott A. Forman (FL Bar No. 0065950)
  Email: Cscott@scottwagnerlaw.com              Email: SForman@littler.com
  Lindsey Wagner                                LITTLER MENDELSON, P.C.
  Email: LWagner@scottwagnerlaw.com             333 S.E. 2nd Avenue, Suite 2700
  SCOTT WAGNER AND ASSOCIATES,                  Miami, FL 33131
  P.A.                                          Telephone: 305.400.7511
  250 South Central Blvd., Suite 104-A          Facsimile: 305.603.2552
  Jupiter, FL 33458
  Telephone: (561) 653-0008                     Kimberly J. Doud (FL Bar No. 523771)
  Facsimile: (561) 653-0020                     kdoud@littler.com
                                                LITTLER MENDELSON, P.C.
  Joseph M. Sellers                             111 North Magnolia Avenue, Suite 1250
  Email: JSellers@cohenmilstein.com             Orlando, Florida 32801
  Christine E. Webber                           Telephone: (407) 393-2900
  Email: CWebber@cohenmilstein.com              Facsimile: (407) 393-2929
  COHEN MILSTEIN SELLERS & TOLL,
  PLLC                                          Rachel S. Brass (pro hac vice)
  1100 New York Avenue NW, Suite 500 West       Email: Rbrass@gibsondunn.com
  Washington, DC 20005                          GIBSON DUNN & CRUTCHER LLP
  Telephone: (202) 408-4600                     555 Mission Street, Suite 3000
  Facsimile: (202) 408-4699                     San Francisco, CA 94105-0921
                                                Telephone: 415.393.8293
  Leslie M. Kroeger                             Facsimile: 415.374.8429
  Email: LKroeger@cohenmilstein.com
  Diana L. Martin                               Attorneys for Defendant Wal-Mart Stores, Inc.
  Email: DMartin@cohenmilstein.com
  COHEN MILSTEIN SELLERS & TOLL,
  PLLC
  2925 PGA Boulevard, Suite 200
  Palm Beach Gardens, FL 33410
  Telephone: (561) 515-1400
  Facsimile: (561) 515-1401

  Attorneys for Plaintiffs




                                            2
Case 9:17-cv-81225-RNS Document 117 Entered on FLSD Docket 05/31/2019 Page 3 of 4




                                   CERTIFICATE OF SERVICE
         I hereby certify that on this 30th day of May, 2019, the foregoing Joint Stipulation for

  Dismissal of Plaintiff Judith Danneman with Prejudice was electronically filed with the Clerk of

  Court using CM/ECF, and the foregoing document is being served on all counsel of record

  identified on the attached Service List by operation of the Court’s electronic filing system.

                                                        /s/
                                                        Cathleen Scott

                                           SERVICE LIST

   Counsel for Plaintiffs                            Counsel for Defendant
   Lindsey Wagner, Esq.
   LWagner@scottwagnerlaw.com                        Scott A. Forman, Esq.
   Cathleen Scott, Esq.                              Email: SForman@littler.com
   CScott@scottwagnerlaw.com                         LITTLER MENDELSON, P.C.
   SCOTT WAGNER AND                                  333 S.E. 2nd Avenue, Suite 2700
   ASSOCIATES, P.A.                                  Miami, FL 33131
   Jupiter Gardens
   250 South Central Boulevard, Suite 104            Rachel Brass, Esq.
   Jupiter, FL 33458                                 RBrass@gibsondunn.com
                                                     GIBSON, DUNN & CRUTCHER, LLP
   Leslie M. Kroeger, Esq.                           555 Mission Street
   LKroeger@cohenmilstein.com                        San Francisco, CA 94105-0921
   Diana L. Martin, Esq.
   DMartin@cohenmilstein.com
   COHEN MILSTEIN SELLERS &
    TOLL, PLLC
   2925 PGA Boulevard, Suite 200
   Palm Beach Gardens, FL 33410

   Joseph M. Sellers, Esq.
   JSellers@cohenmilstein.com
   Christine E. Webber, Esq.
   CWebber@cohenmilstein.com
   COHEN MILSTEIN SELLERS &
     TOLL, PLLC
   1100 New York Ave NW, Suite 500 West
   Washington, DC 20005
Case 9:17-cv-81225-RNS Document 117 Entered on FLSD Docket 05/31/2019 Page 4 of 4
